Citation Nr: 0032537	
Decision Date: 12/13/00    Archive Date: 12/20/00

DOCKET NO.  99-13 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased evaluation for chronic 
lumbosacral strain with L5-S1 spondylolisthesis, currently 
evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1970 to 
November 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  During the pendency of the 
veteran's appeal, his claims file was transferred to the RO 
in Indianapolis, Indiana.

The Board finds that evidence presented at the veteran's 
September 1999 hearing can be construed to raise a claim of 
entitlement to a total disability rating due to individual 
unemployability (TDIU).  Specifically, the veteran submitted 
a copy of a report from his VA vocational rehabilitation 
counseling psychologist, which indicated that the appellant 
was unemployable.  While this issue has not been developed or 
certified on appeal, the Board finds that it is inextricably 
intertwined with the veteran's claim for an increased rating 
and must be adjudicated.  Accordingly, the issue is referred 
to the RO for such further action as may be necessary.


REMAND

The veteran was afforded VA examinations in 1979, 1981 and 
1988 with no evidence of degenerative joint disease (DJD) of 
the lumbosacral spine.  Outpatient treatment records from 
1988 also show the results of an electromyogram (EMG) that 
revealed no evidence of radiculopathy associated with the 
lumbar spine.  However, in July 1998, a VA examiner reported 
that there was x-ray evidence of DJD from 1994, allegedly 
from the VA medical center (VAMC) at Lexington, Kentucky, 
although no VA records from 1994 are associated with the 
claims file.  An x-ray report of the lumbosacral spine, dated 
in July 1998, was interpreted to show severe degenerative 
disc disease (DDD) at L4-L5, L5-S1.  The examiner did not 
address the issue of whether or not the DJD/DDD was related 
to the veteran's service-connected lumbosacral disability.

The veteran was afforded a VA examination in September 1999, 
in part to address his claim of radiculopathy.  The examiner 
provided a diagnosis of DDD at L4-L5, L5-S1, based on a 
review of the veteran's hospital chart.  The examiner did not 
address whether the DDD was related to the veteran's 
lumbosacral strain or whether it was aggravated by it.  
Further, the examiner did not report objective findings of 
pain during the examination.  The examiner did record reports 
of the veteran's subjective complaints of pain.  However, the 
examiner's comments as to his objective observations is 
critical in fully evaluating the results of the examination.  

Finally, the veteran testified at a hearing at the RO in 
September 1999.  At that time he submitted a counseling 
report from his VA vocational rehabilitation counseling 
psychologist that was dated in August 1999.  The VA 
psychologist noted that there was an attached report that was 
used for background data.  However, this report was not 
provided.  Further, the psychologist stated that the veteran 
did not have "transferable skills, work experiences, or 
education that would qualify him for suitable employment."  
The counseling psychologist included both service-connected 
and nonservice-connected disabilities in making the prior 
statement.  The subsequent supplemental statement of case 
noted the report was provided at the hearing, but did not 
address its content.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The veteran should be contacted and 
requested to identify the names, 
addresses, and approximate dates of 
treatment for all VA, service department, 
and private health care providers who may 
possess additional records pertinent to 
his claim.  After securing any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of those 
treatment records identified, which have 
not been previously secured.  The Board 
is specifically interested in obtaining 
pertinent records pertaining to the 
veteran's vocational rehabilitation 
status and suitability for employment.  
Any records received should be associated 
with the claims folder.

2.  The RO should then schedule the 
veteran for a VA orthopedic examination 
to determine the current extent of his 
service-connected lumbar spine 
disability.  The claims file and a copy 
of this remand must be made available and 
reviewed by the examiner prior to the 
examination.  All necessary tests should 
be conducted, including x-rays, etc.  The 
examiner should review the results of any 
testing prior to completion of the 
report.  The report of examination should 
be comprehensive and include a detailed 
account of all manifestations of any 
lumbar spine disorder found to be 
present, to include functional loss due 
to flare-ups, fatigability, 
incoordination, and pain on movements.  
The examiner should report objective 
evidence of pain on movements, if any.  
In regard to the diagnoses of DDD/DJD of 
the lumbar spine the examiner is 
requested to provide an opinion(s) as to 
whether it is at least as likely as not 
that:  (1) the DDD/DJD of the lumbar 
spine is a natural progression of the 
veteran's current service-connected 
lumbar spine disability; (2) if not, is 
the DDD/DJD aggravated by the veteran's 
service-connected lumbar spine 
disability; (3), if so, is the examiner 
able to determine to what degree the 
DDD/DJD is made worse by the service-
connected lumbar spine disability.  The 
examiner should provide a complete 
rationale for all conclusions reached.  
The report should be typed.

3.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once 
in accordance with Stegall v. West, 11 
Vet. App. 268 (1998).

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issue on appeal.  This 
should include reference to DeLuca v. 
Brown, 8 Vet. App. 202 (1995), and 38 
C.F.R. §§ 3.321, 4.40, 4.45, and 4.59 
(2000) and consideration as to whether 
service connection for DDD/DJD of the 
lumbar spine, on a secondary basis under 
38 C.F.R. § 3.310 and/or Allen v. Brown, 
7 Vet. App. 439, 448 (1995), is in order.  
If the benefit sought is not granted to 
the veteran's satisfaction, the veteran 
should be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this REMAND, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until she is notified by 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT E. O'BRIEN
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


